DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/13/2022 has been entered.

Response to Amendment
Receipt is acknowledged of the amendment filed 6/13/2022.  
It should be noted that the claims filed on 6/1/2022 in the Response After Final Action were not entered.  The currently amended claims are marked with strike-through and lack underlining that would have been expected relative to the most recently entered claims filed 1/26/2022.  In lieu of a notice of non-compliant amendment, the claims will be examined on the merits with the understanding that the markup is relative to the claims filed on 6/1/2022 and are not marked relative to the claims filed 1/26/2022.
Claim 1 is amended and claims 1-6 are currently pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 currently recites “wherein the pair of first driving force generators are provided: between a first line segment connecting the optical axes of the pair of objective optical systems and a second line segment connecting the optical axes of the pair of eyepiece optical systems when viewed along the optical axes of the pair of objective optical systems”.  The metes and bounds of the claim are not defined with sufficient clarity for a person having ordinary skill in the art to understand.  The embodiments falling within the scope of the claim are not clearly defined by the first and second line segment “when viewed along the optical axes”.  Firstly, the optical axes of the objective optical systems and the eyepiece optical systems are infinite and not, within the claim, confined to the volume of the claimed optical apparatus for example.  Therefore the line segments connecting the optical axes are infinite in number and arranged in an infinite two dimensional space. Further, viewing along optical axes of the objectives is not limited to the flattened view as depicted in Applicant’s Figure 3.  The view in Fig. 3 with the optical axes of the objectives exiting as dimensionless would only occur with an observer arranged infinitely far from the optical axis.  Examiner acknowledges this infinite viewing position is “along the optical axes”, though it is only one interpretation/embodiment of the phrase. The views in Applicant’s Figs. 1 and 2 are also views “along the optical axes”.  These figures would be “when viewing along the optical axes [at an angle orthogonal to the optical axes]”.  The combination of infinitely many first and second line segments and the “when viewed along” lacking specificity renders limitless the language on the providing first driving force generators.  
Examiner proposed the following amendment to the claims for the purpose of overcoming this 35 U.S.C. 112 rejection.  It relies on defining a plane having both axes of the objectives and a plane having both axes of the eyepieces and limiting the first driving force generators as at least partially between the planes.  It is believed that the scope of this invention limits the invention to the two alternative currently presented in the claim and cancelled in Examiner’s proposal:

1. (Currently Amended) An optical apparatus comprising:
a pair of objective optical systems which light from an observed object enters;
a pair of eyepiece optical systems having optical axes decentered from optical axes of the pair of objective optical systems;
an image stabilization base member provided between the pair of objective optical systems and the pair of eyepiece optical systems;
a pair of image stabilization optical systems;
a movable member configured to hold the pair of image stabilization optical systems and to move relative to the image stabilization base member;
a pair of first driving force generators configured to generate a driving force to the movable member in a first direction orthogonal to the optical axes of the pair of objective optical systems; and
a single second driving force generator configured to generate a driving force to the movable member in a second direction orthogonal to the first direction and to the optical axes of the pair of objective optical systems, 
wherein at least a portion of the pair of first driving force generators are provided [[:]] between a first plane including objective optical systems and a second plane including 

wherein the single second driving force generator is provided between the pair of image stabilization optical systems.

Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Allowable Subject Matter
Claims 1-6 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art evidences the use of single driving force generators between objective lenses for image stabilization, though the prior art does not obviate providing only a single central driving force generator and another pair of driving force generators as claimed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J STANFORD whose telephone number is (571)270-3337. The examiner can normally be reached 8AM-4PM PST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571)272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER STANFORD/Primary Examiner, Art Unit 2872